internal_revenue_service number release date index no cc tege eb ec plr-119804-01 legend date llc llc company this is in reply to your letter of date submitted on behalf of llc in which rulings are requested regarding certain federal_income_tax consequences of the transactions described below the facts submitted are that llc which is a holding_company that is considered a partnership for federal_income_tax purposes owns real_estate and percent of two operating businesses llc and llc both of which are disregarded entities for federal_income_tax purposes llc is contemplating reorganizing this structure in order to facilitate a public offering of a portion of the restructured business specifically llc will contribute llc 2’s assets and their related liabilities into a newly formed c_corporation company in exchange for percent of the stock of company the resulting transaction which would be a merger for state law corporate purposes is intended to comply with the requirements of sec_351 of the internal_revenue_code and to be a tax-free reorganization as such it is anticipated that no gain_or_loss will be recognized on the transaction llc will retain its real_estate its ownership of llc and their related liabilities prior to the formation of company llc will amend its operating_agreement to provide llc the right to redeem an llc 1-owner’s owner capital if the owner ceases to provide services for llc or company currently there are no such provisions or any other restrictions on an owner’s capital_account balances other than those applying if an owner resigns llc and then goes to work for one of its competitors the owner’s redemption amount will be computed under a specified formula to be determined which will result in the owner receiving substantially less than the fair_market_value of his or her capital_account the below-market call provision the below-market call provision will lapse with respect to one-fourth of an owner’s capital_account on each of the first four anniversaries of the public offering imposing the below-market call provision will accord with both the advice of an investment banking firm and the judgment of llc 1’s management that such a provision would facilitate the public offering ie that the public offering will be more attractive to investors if key people in llc and company are retained for a significant period thereafter to that end the below-market call provision would adversely affect owners who leave the llc group within four years of the public offering because they would resultantly forfeit a substantial portion of the value of their capital accounts after the corporate restructuring and the amendment of llc 1’s operating_agreement as described above company intends to sell not more than percent of its stock in a public offering of new company stock which would thereby dilute llc 1’s then-current ownership of company to that extent put another way following the public offering the public will own not more than percent of company’s stock and llc will own the balance llc will retain the company stock for at least one year following the public offering subject_to various considerations including applicable securities law and lock-up restrictions for example the investment bankers may limit the amount of stock the owners may sell so as not to disrupt the market for company stock llc intends to ultimately distribute its company stock to the owners because it is contemplated that such distributions may take as long as four years it is anticipated that when the owners receive the company stock it will no longer be subject_to the below-market call provision under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined without regard to any lapse_restriction on the first day that the transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider’s gross_income for the taxable_year which includes that day stated differently property is not taxable under sec_83 until it is transferred to and substantially_vested in the service provider or beneficiary thereof until the property becomes substantially_vested the transferor of the property is considered to be the owner of the property and any income from the property received by the service provider or beneficiary thereof constitutes additional compensation to the service provider for the taxable_year in which it is received see sec_1_83-1 of the regulations a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction as defined in sec_1 i of the regulations see sec_1_83-3 the grant of an option to purchase property does not constitute a transfer of such property see sec_1_83-3 similarly no transfer may occur where property is transferred under conditions that require its return upon the happening of an event that is certain to occur such as the termination of employment sec_1_83-3 of the regulations provides that property transferred to an employee or an independent_contractor or beneficiary thereof in recognition of the performance or the refraining from performance of services is considered transferred in_connection_with_the_performance_of_services within the meaning of sec_83 the transfer of property is subject_to sec_83 if it is in respect of past present or future services for purposes of sec_83 of the code property is substantially nonvested when it is both subject_to a substantial_risk_of_forfeiture and is nontransferable within the meaning of sec_1_83-3 and d of the regulations respectively property is substantially_vested when it is either transferable or is not subject_to a substantial_risk_of_forfeiture see sec_1_83-3 for purposes of sec_83 of the code whether a risk of forfeiture is substantial depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to the purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied property is not subject_to a substantial_risk_of_forfeiture to the extent that the employer is required to pay the fair_market_value of a portion of such property to the employee upon the return of such property the risk that the value of property will decline during a certain period of time does not constitute a substantial_risk_of_forfeiture a nonlapse_restriction standing by itself will not result in a substantial_risk_of_forfeiture see sec_1 c of the regulations for purposes of sec_83 of the code the rights of a person in property are transferable if such person can transfer any interest in the property to any person other than the transferor of the property but only if the transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture accordingly property is transferable if the person performing the services or receiving the property can sell assign or pledge as collateral for a loan or as security for the performance of an obligation or for any other purpose his interest in the property to any person other than the transferor of the property and the transferee is not required to give up the property or its value in the event that the substantial_risk_of_forfeiture materializes see sec_1_83-3 of the regulations here it is represented that at the time of the proposed transactions each owner of llc will already own a substantially-vested interest in his or her llc capital_account accordingly we conclude that the subsequent imposition of the below-market call provision on such accounts must necessarily be accomplished in the absence of a sec_83 transfer ie the capital accounts are already owned for sec_83 purposes and therefore sec_83 is not triggered as a result of those transactions sec_735 of the code provides that in determining the period for which a partner has held property received in a distribution from a partnership other than for purposes of determining the five-year period under sec_735 the holding_period of the partnership with respect to such property as determined under sec_1223 is included accordingly applying the above law to the facts submitted we rule as follows because before the below-market call provisions are imposed on an owner’s capital_account his or her rights in the account will already be substantially_vested the addition of those provisions to llc 1’s operating_agreement will not result in a transfer of property for sec_83 purposes thus the lapse of those provisions will not be a taxable_event under the rules of that section the owners’ holding periods of the company stock that will be distributed to them by llc include llc 1’s holding_period of such stock except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular no opinion is expressed regarding application of the rules of sec_731 of the code to any distributions made by llc this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company’s federal_income_tax return for the year in which the above rulings are granted a copy is enclosed for that purpose sincerely yours robert b misner acting chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for purposes
